ACCEPTED
                                                                                        14-15-00227-cv
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   6/4/2015 3:41:24 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK




                     No. 14-15-00227-CV                                FILED IN
                                                                14th COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                     IN THE 14TH COURT OF APPEALS                6/4/2015 3:41:24 PM
                                                                CHRISTOPHER A. PRINE
                           HOUSTON, TEXAS                                Clerk



                        James P. Grantham, Appellant
                                     V.
            J & B Sausage Company, Inc. D/B/A J Bar B Foods and
                    Eggleston & Briscoe, LLP, Appellees


                APPELLANT’S MOTION FOR EXTENSION
                       TO FILE REPLY BRIEF




TO THE HONORABLE FOURTEENTH COURTY OF APPEALS:
       COMES NOW, James P. Grantham, Appellant, (Grantham) and files
this Motion for Extension of Time to File its Reply Brief and in support
thereof respectfully shows the following:


                                   A. Introduction


       1.   This is an appeal from a final judgment rendered in the trial court.
This is Grantham’s first Motion for Extension of Time to file its Reply Brief.
       2.   Appellee filed his Brief on May 18, 2015. Grantham’s Reply
Brief is presently due to be filed on or before June 7, 2015.
     3. This seeks an extension of fifteen (15) days, up to and including
June 22, 2015 for Grantham to file its Brief on the Merits.



	                                      1	  
	  
                              B. Bases for Extension

       4. Grantham requests this extension not for purpose of delay, but so
that justice may be done. Grantham has the following scheduled:
       -   An Administrative benefit review conference in Docket No.
15194278-01-BR before the Texas Department of Insurance, Division of
Workers’ Compensation on June 8, 2015 in Houston, Texas.
       -   Unavoidable conflict.

                                   PRAYER

       Appellant respectfully requests the Court grant this Motion and for all
other relief to which it may be entitled.

                                        Respectfully,


                                        /s/James P. Grantham
                                        James Pieper Grantham
                                        State Bar No. 00785922
                                        Of Counsel, Trimble & Grantham
                                        902 Heights Boulevard, Ste. 110
                                        Houston, Texas 77008
                                        jgrantham@texaslawspot.com
                                        (713) 863-8600 telephone
                                        (713) 863-1161 facsimile
                                        Appellant




	                                     2	  
	  
                  CERTIFICATE OF COMPLIANCE

I certify that I have a 366 word count checked by the word program in
compliance with the Texas Rules of Appellate Procedure.



                                      /s/James P. Grantham
                                      James Pieper Grantham




	                                   3	  
	  
                     CERTIFICATE OF SERVICE


      I certify that a copy of the foregoing Appellant’s Motion for
Extension of Time to file Reply Brief was served on counsel of record by the
method indicated below on this 4th day of June 2015.

Via email
David Smith, Esq.,
Eggleston & Briscoe, LLP
4800 Three Allen Center
333 Clay Street
Houston, Texas 77002
Tel. (713) 659-5100
Fax. (713) 951-9920
Email: dws@egglestonbriscoe.com



                                      /s/James P. Grantham
                                      James Pieper Grantham	  




	                                   4